FILED
                            NOT FOR PUBLICATION
                                                                             FEB 12 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARAM TATINTSYAN,                                 No.   18-71056

              Petitioner,                        Agency No. A208-418-612

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 16, 2019
                              Pasadena, California

Before: CALLAHAN and CHRISTEN, Circuit Judges, and CHEN,** District
Judge.


      Aram Tatintsyan seeks review of an order of the Board of Immigration

Appeals (BIA) denying asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). The denial of relief was based primarily on a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.
red notice issued by Interpol at Russia’s request alleging that criminal charges had

been filed against Tatintsyan. The BIA found that the red notice raised serious

questions that Tatintsyan had committed “a serious nonpolitical crime outside the

United States.” See 8 U.S.C. § 1158(b)(2)(A)(iii). Tatintsyan, who was

determined to be credible by the Immigration Judge (IJ), denies any knowledge of

the alleged crime, and offered evidence undermining the reliability of the red

notice and suggesting that Russian officials had a political motive for the red

notice. Because we determine that the BIA’s determination of “serious questions”

is not supported by substantial evidence, we vacate the denial of immigration

relief, and remand the case to the agency for consideration of Tatintsyan’s claims

on the merits.1

      A person is ineligible for asylum if “there are serious reasons for believing

that the alien has committed a serious nonpolitical crime outside the United

States.” 8 U.S.C. § 1158(b)(2)(A)(iii). Such a determination also renders a person

ineligible for withholding of removal. 8 U.S.C. § 1231(b)(3)(B)(iii). We have

held that a finding of “serious reasons” is tantamount to a finding of probable

cause. Go v. Holder, 640 F.3d 1047, 1052 (9th Cir. 2011). We have also held that



      1
             The facts are familiar to the parties and are restated here only as
necessary to resolve the issues presented by this petition for review.

                                           2
a finding of “serious reasons” must be affirmed if it is supported by substantial

evidence. Id.; Guan v. Barr, 925 F.3d 1022, 1032 (9th Cir. 2019).

      The BIA’s determination that there are serious reasons for believing

Tatintsyan committed a serious nonpolitical crime was based solely on Interpol’s

issuance of a red notice at Russia’s request. The red notice, which issued in

October 2016, over a year after Tatintsyan arrived in the United States, alleges that

from August 2011 to December 2012, Tatintsyan engaged in a “preliminary

conspiracy” with an unidentified “head of a municipal district” and “illegally got

rights to municipal property” worth $289,668. The red notice further indicated that

there was no “Copy of Arrest Warrant Available at the General Secretariat in the

Language Used by the Requesting Country.” Tatintsyan, who was deemed

credible by the IJ, denied any knowledge of the alleged conspiracy. He also

presented evidence that the government had persecuted him before he left Russia

and that Russia has abused Interpol’s red notice provisions for political reasons.

      When affirming an agency’s finding of serious reasons, we have cited to

specific evidence that supports the reasons for believing an individual has

committed a serious nonpolitical crime. See Go, 640 F.3d at 1053 (noting that Go

“explicitly admitted under oath to being involved in a scheme to finance ‘drug

transactions’”); Silva-Pereira v. Lynch, 827 F.3d 1176, 1188–89 (9th Cir. 2016)


                                          3
(noting that the Guatemalan indictment alleged specific facts connecting Silva to

the murder and was supported by an eyewitness whom the Guatemalan courts

deemed credible). In our unpublished decision in Belov v. Holder, 385 F. App’x

624 (9th Cir. 2010), which the BIA cites in support of its decision, we noted that,

in addition to Belov being found not credible, the BIA, in finding “serious

reasons,” also relied on an indictment and an arrest warrant from Russian

authorities, the transcript of several witnesses from Russia, and testimony from two

former business associates who testified against Belov. Id. at 625–26. Here, in

contrast, the BIA relied on a single conclusory document, the reliability of which

was undermined by both Tatintsyan’s presentation of credible testimony that

Russia has political reasons for charging him and evidence indicating that

Interpol’s red notices arising from Russia are not reliable. We conclude that on

this record, the agency’s finding of “serious reasons” is not supported by

substantial evidence and must be vacated.2

      In addition, in light of our remand of Tatintsyan’s case for further

consideration, we vacate the denial of Tatintsyan’s claim for relief under CAT.




      2
             Because the BIA’s denial of withholding of removal was also based
solely on the red notice, the denial of withholding is also vacated.

                                          4
      Because we find that the agency’s finding of “serious reasons” to believe

that Tatintsyan has committed a “serious nonpolitical crime” is not supported by

substantial evidence, we VACATE the agency’s denial of asylum and withholding

of removal, VACATE the denial of relief under CAT, and REMAND for

consideration of Tatintsyan’s claims on the merits.3




      3
             Because we vacate the denials of immigration relief, we do not
address Tatintsyan’s objections to his removal to Armenia.

                                          5